DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the amendments and remarks filed on 16 November 2021.
Claims 1, 2, 4-6, 9, 11, 17, 19 and 20 have been amended.
Claims 16 and 18 are canceled.
Claims 21-22 are added as new.
Claims 1-15, 17 and 19-22 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections previously raised.  Those objections are respectfully withdrawn.
Applicant’s amendments are sufficient to overcome the 112 amendments previously raised.  Those rejections are respectfully withdrawn.  However new grounds of rejection have been set forth under 112 as necessitated by the amendments to the claims.
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised. These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments are insufficient to overcome the 103 rejections previously 

Response to Arguments
Applicant’s arguments file don 16 November 2021 have been fully considered but are not persuasive.
Regarding the 101 rejection, Applicant argues that the claims are not directed to an abstract idea.  Examiner respectfully disagrees.  The claims where analyzed using the two part analysis set forth in the 2019 PEG.  The claims are considered to recite an abstract idea which is not integrated into a practical application and the additional elements do not amount to significantly more.  The sensors are not meaningfully integrated into the methodology and merely describe a data gathering source.  Applicant argues that the claimed devices enables execution of a specific algorithm for determining real time information indicative of human error.  This argument is more specific than the limitations set forth in the claims.  The claims merely recite “determining real time information indicative of human error” by the processor based on data.  It does not provide any details regarding a specific algorithm or how that determination results from the sensor data.  Thus, a person can be monitoring the data in real time, i.e. watching a thermometer and when it indicates a human error because something overheads, the person can warn the operator at their location.
Applicant argues that like BASCOM the claims include non-conventional and non-generic arrangements sufficient to ensure the claims amount to significantly more.  Examiner respectfully disagrees.  The claims do not depict how 
Applicant argues that the amended claims which set forth that the determination is based on data from sensors and that a hazard is managed in a location determined by the geographic data that the claims are eligible under 101.  Examiner respectfully disagrees.  The claims do not integrate any additional elements that meaningfully limit the implementation or set forth how the determination is “based on data” from sensors such that the sensors themselves are integral in executing the claimed methodology.  Additionally, the ability to initiate a remedial action, which is described in the specification as transmitting a warning, instructions, notice, or other transmissions of data to a determined location does not meaningfully limit the ability to initiate or transmit the message since it is merely transmitted “by the processor” and how the location information data is determined, relied upon to perform the initiating, or transmitting the information is not part of the claimed methodology, only that location data from sensors could be provided and that determinations are in some unspecified way “based on” data.  Therefore, the sensors themselves as well as the location data are nominal in their impact on the functions performed and do not meaningfully limit the implementation of the abstract idea.  The 101 rejection is respectfully 
Regarding the 103 rejection, applicant argues that the first part of the claimed process takes place before the task is executed and therefore Angell does not teach the claims as recited.  Examiner respectfully disagrees. Angell teaches an ongoing continuous and dynamic monitoring processes where sequences or sets of actions and events are monitored and compared.  A set of actions could be 10 events, if the first 5 events match the first 5 events in a sequence that previously resulted in an accident, the system can identify the matching sequence, before the final or complete sequence of tasks occurs, thus before a task is executed, to help prevent a potential accident or injury.  
Applicant argues that the determination is made without sensor data that reflects current conditions. This argument is more specific than the limitations set forth in the claims.  The claimed process evaluates current tasks that are part of a set of tasks and compares them with previous or past data.  The broadest reasonable interpretation of the claim requires only that three types of safety related information and chrematistics of a task are utilized to determine risk associated with tasks as compared to a threshold.  There is no explicit exclusion of sensor related data, lexicography is not invoked with regards to defining or limiting what the safety related information is, or how it is used as a basis for the determination process.
Applicant argues that the pre-task planning information includes personalized training based on past safety incidents and that this is not taught by Angell.  Examine respectfully disagrees.  The broadest reasonable interpretation 
The fact that the monitoring and evaluating occurs dynamically and on a continuous basis teaches that the combination of references allows for the determination of a score evaluating risk prior to a task being executed in order to identify potential workplace accidents or events or conditions that exist that have previously resulted in an accident in order to prevent such accidents from occurring.  The 103 rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
Claims 1, 19 and 20 recite the limitations "the plurality of employees expected to participate” and “the plurality of employees assigned to the task”  There is insufficient antecedent basis for these limitations in the claims.  A plurality of employees expected to participate have not been identified nor have a plurality of employees assigned to the task been identified.  It is unclear if these sets of employees are referring to the same employees or different sets of employees.  The claims do not actively assign employees to task, so it is unclear if assigned employees are the expected employees or if an assignment happens at some point outside of the scope of the claims.  Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, 17 and 19-22 are rejected under U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1, 19 and 20 recite receiving data, using data to determine characteristics, obtaining information, making determinations by comparing data to thresholds and if changes have occurred, providing information and initiating a remedial action to manage a hazard.  These limitations, as drafted, illustrate a process that under its broadest reasonable interpretation, cover a certain method of organizing human activity and mental processes.  Preventing work accidents by initiating remedial actions, that are later claimed to include a set 
This judicial exception is not integrated into a practical application.  The claims recite a storage medium storing processor executable instructions, a memory device that stores data and from which data is retrieved and performing steps “by the at least one processor”.  Receiving details, obtaining information, providing information, and initiating a remedial action are all performing “by at least one processor and are recited at a high level of generality and amount to mere data gathering and transmission, which are forms of insignificant extra solution activity, the processor merely automates the other claimed steps.  The “real time information…based on data from a plurality of sensor” such as GPS receivers and initiating are considered part of the abstract idea, however, even they were considered to be additional elements, though no specific element is claimed that performs the initiating or is required to obtain the real time information, the initiation 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic processor.  The same analysis applies here in 2B and does not provide an inventive concept.
For the retrieving, obtaining, providing and initiating steps that were evaluated and considered extra solution activity, these elements are re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the processor 
Dependent claims 2-15, 17 and 21-22 include all of the limitations of independent claim 1 and recite the same abstract idea.  The claims further narrow the abstract concepts by describing the characteristics of the tasks, the types of safety information, data, additional comparison, prediction or evaluation steps as well as additional identifying/observation mental process steps.  Describing the real time information as detected changes and the data as including location information does not illustrate how or what elements are capable of gathering information in real time or how the locations are determined, and thus the claims simply describe the data.  Claim 7 sets forth that the real time information is obtained from a camera, sensor or other communication device.  These elements are recited at a high level of generality and do not integrate the abstract idea into a practical application, nor do they amount to significantly more.  Obtaining data form a sensor is mere data gathering, extra solution activity done by a computing device. Transmitting instructions, issuing a notice, performing a shutdown and displaying information are also extra solution activity.  When reconsidered under 2B, as is supported by the MPEP sections cited above, is considered well-understood, routine and conventional activity in the field.  As such, Claims 1-15, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al. (US 2009/0089108) in view of Lee Ki Won et al. (WO 20080105578).
As per Claim 1 Angell teaches:
A method for preventing work accidents, the method comprising: receiving, by at least one processor, details of a task scheduled to take place in an industrial environment (Angell [0025-0027] and Fig. 2 and 6-8 illustrate and describe receiving worker, facility, equipment, product, etc. data from storage worker, facility, equipment, product, etc. data including previous accident data as is ; using, by at least one processor, the received details to determine characteristics of the task (Angell in at least [0027-0030] describes using the data to determine task information); wherein the characteristics of the task includes an estimated start time of the task and an identity of the plurality of employees expected to participate in the task (Angell in at least [0025-0031] describes monitoring tasks and data relating to employee performance of tasks and equipment to be used, [0047] describes providing real time dynamic listings of the people and objects in a facility and events and conditions within the facility, [0110-0113] describes event data models as including time lines and time line data models to define an integrated event, therefore an event with multiple sub events will include times for each event in the process, e.g. estimated start times);
wherein, before the task takes place, the method includes: obtaining, by the at least one processor and from multiple data sources, at least three types of safety-related information associated with 10the task scheduled to take place in the industrial environment (Angell in at least [0025-0032 and 0060] describe gathering a plurality of data from sensors);  
providing, by the at least one processor, pre-task planning information to a communication device associated with each of the plurality of employees assigned to the task (Angell in at last [0009, 0043, 0060-0066, 0100-0101, 0118-0122] describe how sets of events can be planned and monitored for comparison against previous sets of events, so a sequence of events occurs, prior to the occurrence of all of the events in a sequence, that is compared to another sequence of events that eventually resulted in an accident, thus the stored sequence of events is ;
15wherein, while the task is taking place, the method includes: determining, by the at least on processor, based on data from a plurality of sensors located in the industrial environment, real-time information indicative of human error of at least one of the plurality of employees assigned to the task (Angell in at least [0006, 0009, 0027-0028] describes obtaining real time data including human error information, e.g. a worker accidentally breaking something); wherein at least some of the plurality of sensors include Global Positions Systems (GPS) receivers configured to provide geographic location data associated with a respective sensor (Angell in at least [0032] describes a plurality of sensors may be any time of sensing device including a GPS receiver);
determining second synergy data from the at least three types of safety- related information and the real-time information (Angell in at last [0101] describes using safety related data including accident, and other gathered data to analyze detected events);  20determining, by the at least one processor when the series of events has changed from the predicted series of events (Angell in at least Fig. 8 step 806 and [0116-0119] describes determining and detecting changes in conditions, events, or any monitored data); initiating, by the at least one processor a remedial action to manage a hazard in a location determined by the geographic location data and associated with personal safety of the plurality of employees assigned to the task (Angel in at least Fig. 8 and [0116-0119] describes the ability to provide .
	Angell describes predicting an accident when a current event corresponds to a previous accident but does not explicitly recite specifying that the prediction is based on a risk score nor does Angell explicitly recite determining that before a task takes place predicting that risk scores are below a threshold.  
However, Lee Ki Won in the same field for accident prevention and further teaches:
determining from the at least three types of safety- related information and the characteristics of the task that a predicted risk score of the scheduled task is below a first threshold (Lee Ki Won in at least [0010, 0043-0047 and 0071-0072] illustrate and describe analyzing warning data from tasks or events to determine when a risk is too high vs. a threshold and sending a warning);
It would be obvious to one of ordinary skill in the art to modify the analysis for accident prevention techniques taught in Angell to include the ability to determine analysis data to predict a risk score that can be compared to thresholds because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By determining results from safety data and predicting a risk score that can be compared to a threshold the combination 
As per Claim 2 Angell further teaches:
wherein the at least one characteristic of the task includes at least one of: an expected time duration of the task, potential accidents 5associated with the task, potential accidents associated with the identity of employees, types of materials expected to be used in the task, and types of tools expected to be used in the task (Angell in at least [0025-0031] describes monitoring tasks and data relating to employee performance of tasks and equipment to be used).  
As per Claim 3 Angell further teaches:
wherein the at least three types safety-related information 10includes at least three of the following: work procedures associated with the task, information associated with an employee assigned to the scheduled task, information associated with a location of the scheduled task, information associated with the scheduled task, information associated with tools expected to be used in the scheduled task, information associated with materials expected to be used in the scheduled task, 15information associated with a time of the scheduled task, information about calendar events, information associated with a weather expected to be during the scheduled task, information from periodic inspection tours, and information associated with the industrial environment (Angell in at least [0027-0031, 0060] illustrate and describe a plurality of types of safety related data that can be gathered including procedural data, location, employee assignments, equipment, etc.).  
20 As per Claim 4 Angell further teaches:
determining, by the at least one processor, that at least one handover event expected to happen while the task is taking place; and (Angell in at least [0025-0031] describes monitoring tasks and data relating to employee performance of tasks and equipment to be used).  
Angell does not teach but Lee Ki Won further teaches:
determining, by the at least one processor, the predicted risk score based on the at least one handover event (Angell in at least [0025-0031] and 0119 describes monitoring tasks and data relating to employee performance of tasks and equipment to be used and based on risks providing notification to prevent accidents)
As per Claim 5 Angell further teaches:
wherein, when the predicted risk score of the scheduled task is below the first predetermined threshold and above a third predetermined threshold, the method includes informing one or more individuals that a risky task is about to take place (Angell in at least [0025-0031] and 0119 describes monitoring tasks and data relating to employee performance of tasks and equipment to be used and based on risks providing notification to prevent accidents).  
As per Claim 6 Angell further teaches:
wherein, the pre-task planning information further includes personalized training based on past safety incidents associated with the task recommendations on how to execute the task according to the work procedures; information on existing hazards located in an area associated with the task; and information on potential hazards located in an area associated with the task (Angell in at least [0025-0031 and 0116-0119] describes monitoring tasks and data relating to employee performance of tasks and equipment to be used and the ability to provide notifications including recommendations on actions and remedial actions including instructions based on past safety incidents that have occurred and a comparison with real time current events occurring, see also [0103]).  
15 As per Claim 7 Angell further teaches:
wherein the real-time information is obtained from at least one of: a plurality of cameras located in the industrial environment, one or more communication devices of employees in the industrial environment, wearable sensors of employees in the industrial environment, operational technology (OT) sensors, environmental sensors, and sensors associated with working tools (Angell in at least [0039-0041 and 0070] describe utilizing cameras and sensors to gather and monitor data in the facility).  
As per Claim 8 Angell further teaches:
wherein the real-time information includes at least one of: detected changes in performances of an employee assigned to the task, detected changes in planned locations of the task, detected changes in tools expected to be used 48WO 2019/058379PCT/IL2018/051066 in the task, detected changes in materials expected to be used in the task, detected changes in an expected start time of the task, and detected changes in an expected weather during the task (Angell in at least [0025-0031] describes monitoring tasks and data relating to employee performance of tasks and equipment to be used and detecting changes in data).  
5 As per Claim 9 Angell further teaches:
Identifying, by the at least one processor, a situation in which the at least one of the plurality of employees assigned to the task acted in a manner that deviates from work procedures of the industrial environment (Angell in at least [0101] describes detecting events that can potentially lead to an accident in the work place based on changes in conditions and other monitored data).  
As per Claim 10 Angell further teaches in at least [0047] describes determining real time information associated with the facility but does not explicitly recite hazard location and the type.  However, Lee Ki Won further teaches:
wherein, before initiating the remedial action, the method 10further includes determining a location of a real-time hazard and a type of the real-time hazard (Lee Ki Won in at least [0047] describes utilizing space information including a working space, map and personal information of users within the space).  
Lee Ki Won is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 11 Angell further teaches:
wherein initiating the remedial action includes: identifying an employee that is responsible for handling the determined type of the 15real-time hazard; and transmitting a message to the identified employee, wherein the message includes the location of the real-time hazard (Angell in at least [0103 and 0119] describe initiating various remedial actions including providing instructions and notifications to employees related to located accident or task where an accident is likely to occur).  

Lee Ki Won is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 12 Angell further teaches:
wherein initiating the remedial action includes:  20identifying an employee located within a distance of the real-time hazard, wherein the distance is determined based on type of the real-time hazard; and transmitting a location-based warning to the identified employee (Angell in at least [0103 and 0119] describe initiating various remedial actions including providing instructions and notifications to employees related to located accident or task where an accident is likely to occur).  
Lee Ki Won further teaches in at least [0043] utilizing threshold ranges to determine when emergency signals should be used and generated to warn users of potential emergency situations before the first signal is generated to enable a manager to perform a rescue operation.
Lee Ki Won is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 13 Angell further teaches:
wherein initiating the remedial action includes: identifying an employee located within a distance of the real-time hazard, wherein the distance is determined based on type of the real-time hazard; and transmitting a personalized location-based evacuation map to the identified 5employee (Angell in at least [0103 and 0119] describe initiating various remedial actions including providing instructions and notifications to employees related to located accident or task where an accident is likely to occur).  
Lee Ki Won further teaches in at least [0043] utilizing threshold ranges to determine when emergency signals should be used and generated to warn users of potential emergency situations before the first signal is generated to enable a manager to perform a rescue operation.
Lee Ki Won is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 14 Angell further teaches:
wherein initiating the remedial action includes: identifying an employee located within a distance of the real-time hazard, wherein the distance is determined based on type of the real-time hazard; and  10transmitting instructions on how to fix or avoid the real-time hazard to the identified employee (Angell in at least [0103 and 0119] describe initiating various remedial actions including providing instructions and notifications to employees related to located accident or task where an accident is likely to occur).  
Lee Ki Won further teaches in at least [0043] utilizing threshold ranges to determine when emergency signals should be used and generated to warn users of potential emergency situations before the first signal is generated to enable a manager to perform a rescue operation.

As per Claim 15 Angell further teaches:
wherein initiating the remedial action includes displaying the real-time hazard on a personalized map together with a visual indicator of the real- 15time hazard's severity  (Angell in at least [0103 and 0119] describe initiating various remedial actions including providing instructions and notifications to employees related to located accident or task where an accident is likely to occur).  
Lee Ki Won further teaches in at least [0043] utilizing threshold ranges to determine when emergency signals should be used and generated to warn users of potential emergency situations before the first signal is generated to enable a manager to perform a rescue operation.
Lee Ki Won is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
20 As per Claim 17 Angell does not explicitly recite but Lee Ki Won further teaches:
wherein, before initiating the remedial action, the method further includes predicting a location of a potential hazard and a type of the potential hazard; and initiating the remedial action includes at least one of:  50WO 2019/058379PCT/IL2018/051066 identifying an employee that responsible of handling the determined type of the potential hazard; and transmitting a message to the identifying employee, wherein the message includes the location of the potential hazard; identifying an employee located within a distance of the potential hazard, wherein 5the distance is determined based on type of the potential hazard; and transmitting a location-based warning to the identified employee; identifying an employee located within a distance of the potential hazard, wherein the distance is determined based on type of the potential hazard; and transmitting instructions on how to fix or avoid the potential hazard to the identified 10employee; and displaying the potential hazard on a personalized map together with a visual indicator of the potential hazard's severity (Lee Ki Won in at least [0071-0072] describes a prediction unit that analyze space information from sensors to predict hazards and transmits emergency alarm signals that can be heard or displayed).  
Lee Ki Won is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.
Claims 19-20 the limitations are substantially similar to those set forth in Claim 1 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claim 1 above.  Angell in the disclosed figures teaches a system and medium for performing the claimed methodology.
As per Claims 21 and 22 Angell further teaches:
wherein when the predicted risk score of the scheduled task is above the threshold, the processing device may
issue a notice prohibiting the execution of the scheduled task (Angell in at least [0103 and 0119] describe initiating various remedial actions including providing instructions and notifications to employees related to located accident or task where an accident is likely to occur)
inform one or more individuals that a risky task is about to take place (Angell in at least [0103 and 0119] describe initiating various remedial actions including .  
Lee Ki Won further teaches in at least [0043] utilizing threshold ranges to determine when emergency signals should be used and generated to warn users of potential emergency situations before the first signal is generated to enable a manager to perform a rescue operation.
Lee Ki Won is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.